Citation Nr: 0807786	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  93-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability as secondary to a service-connected left heel 
disability.

2.  Entitlement to service connection for sepsis as secondary 
to service-connected sinusitis.

3.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder.

4.  Entitlement to an initial compensable evaluation for 
residuals of a left knee injury prior to September 2, 2006, 
and an initial rating higher than 10 percent from September 
2, 2006, to the present.

5.  Entitlement to an initial rating in excess of 10 percent 
for left trochanter bursitis prior to September 2, 2006, and 
an initial rating higher than 20 percent from September 2, 
2006, to the present.

6.  Entitlement to a compensable evaluation for multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 for the period from January 
17, 1978, to June 6, 1989.

7.  Entitlement to service connection for pes cavus of the 
left foot.

8.  Entitlement to an evaluation in excess of 10 percent for 
callosities of the plantar surface of the left heel for the 
period beginning June 6, 1989.

9.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU). 

[The issue of entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code is 
the subject of a separate Board decision].


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The veteran appeared before the undersigned Veterans Law 
Judge and presented personal testimony at a Travel Board 
hearing in July 1999.

The Board notes that each of these matters has previously 
been the subject of a Board decision.  In a September 2002 
decision (Volume 4 of the claims files), the Board denied 
service connection for the claimed pes cavus, and denied 
entitlement to an evaluation in excess of 10 percent for 
callosities of the plantar surface of the left heel for the 
period beginning June 6, 1989.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision dated in 
April 2006, the Court vacated that portion of the Board's 
September 2002 decision which denied the two issues listed on 
the first page above, and remanded them to the Board for 
development consistent with the Court's decision.  The Court 
affirmed the Board's decision with respect to all other 
appealed issues.

In May 2004 (Volume 5 of the claims files), the Board 
remanded the issues of entitlement to service connection for 
gastrointestinal disability and sepsis, entitlement to 
increased initial ratings for major depressive disorder, 
residuals of left knee injury, and left trochanter bursitis, 
as well as entitlement to a compensable evaluation for 
multiple, noncompensable service-connected disabilities and 
entitlement to a TDIU, for additional evidentiary 
development.  Those matters have since been returned to the 
Board for further appellate action.

The issues of entitlement to service connection for pes cavus 
of the left foot, entitlement to an evaluation in excess of 
10 percent for callosities of the plantar surface of the left 
heel for the period beginning June 6, 1989, and entitlement 
to TDIU, are addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  A gastrointestinal disability is not etiologically 
related to medication taken for the service-connected left 
heel disability. 

2.  The veteran does not have a current diagnosis of sepsis 
or chronic residuals thereof. 

3.  The veteran's major depressive disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

4.  Since September 2, 2006, the veteran's left knee 
disability has been manifested by X-ray evidence of arthritis 
and pain on motion; extension is full and flexion is not 
limited to less than 45 degrees.  

5.  Prior to September 2, 2006, the veteran's left knee 
disability was productive of no significant functional 
impairment.  

6.  Since September 2, 2006, the veteran's left trochanter 
bursitis is manifested by hip flexion measured to 90 degrees, 
and hip abduction measured to 30 degrees.

7.  Prior to September 2, 2006, the veteran's left hip 
disability was manifested by hip flexion measured to 65 
degrees before onset of pain.

8.  Prior to June 6, 1989, the veteran did not have two or 
more separate, permanent service connected disabilities of 
such character as to clearly interfered with normal 
employability.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability is not proximately due to 
or the result of the veteran's service-connected left heel 
disability.  38 C.F.R. § 3.310 (2007).

2.  Sepsis, or chronic residuals thereof, is not proximately 
due to or the result of the veteran's service-connected 
sinusitis.  38 C.F.R. § 3.310 (2007).

3.  The criteria for a disability rating higher than 30 
percent for major depressive disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2007).

4.  Since September 2, 2006, the criteria for a disability 
rating higher than 10 percent for a left knee disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5003, 5010, 5257-5261 (2007).

5.  Prior to September 2, 2006, the criteria for a 
compensable disability rating for a left knee disability were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.31, 4.71a, Diagnostic Code 5003, 5010, 5257-5261 (2007).

6.  Since September 2, 2006, the criteria for a disability 
rating higher than 20 percent for a left hip disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5253 (2007).

7.  Prior to September 2, 2006, the criteria for a disability 
rating higher than 10 percent for a left hip disability were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5253 (2007).

8.  The criteria for a 10 percent rating for multiple, 
noncompensable service-connected disabilities prior to June 
6, 1989, are not met.  38 C.F.R. § 3.324 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a 
gastrointestinal disability and for sepsis residuals.  He is 
also seeking higher disability ratings for his service-
connected major depressive disorder, left knee disability and 
left hip disability.  In addition, he is seeking a 
compensable evaluation for multiple, noncompensable service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324 for the period from January 17, 1978, to June 6, 1989.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the ;,failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's sepsis, gastrointestinal, 
psychiatric, knee, and hip claims were initially received 
before the enactment of the VCAA in November 2000.  The 
record reflects that, with respect to the claims decided 
here, the originating agency provided the veteran with the 
notice required under the VCAA by letter mailed in March 
2001.  The veteran responded in May 2001 that all necessary 
information was on file with VA.  Although the originating 
agency did not specifically request the veteran to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.   A subsequent letter, pertaining 
to the claimed gastrointestinal disorder was sent in October 
2006, which did contain this instruction.  

Although the veteran was not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for service connection claims until March 
2006, after initial adjudication, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's sepsis 
and gastrointestinal disorder.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims was no more than harmless error.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's service connection claims in January 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had VCAA notice been provided at an earlier 
time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  However, that case dealt with claims "that an 
already service connected disability has worsened or 
increased in severity."  Here, with respect to the initial 
rating for major depressive disorder, and left hip and knee 
disabilities, the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  Accordingly, that decision is not 
applicable to the rating claims decided herein.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The Board 
remanded the psychiatric, gastrointestinal, sepsis, knee and 
hip claims in May 2004 so that updated VA medical records 
could be obtained, and so that current VA examinations could 
be conducted with respect to some of the claims.  In 
response, the RO obtained updated VA medical records and 
scheduled the veteran for VA examinations, which were 
conducted in late 2006.  

Neither the veteran nor his attorney has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of these claims.  The Board 
is also unaware of any such outstanding evidence.  In the 
August 2006 psychiatric examination report, the veteran 
indicated that he had applied for Social Security Disability 
benefits but was not eligible for those benefits because of 
lack of work credits.  There is no indication from the 
veteran's statements that there exists any additional 
evidence resulting from the veteran's application that has 
not already been obtained.  

The Board notes that the report of a September 2006 VA sinus 
examination includes notation of some records which could not 
be located by the examiner, but which were identified by the 
veteran during the interview.  These include a discharge 
summary from a January 1998 hospitalization.  The examiner 
stated that he checked VA's electronic records and that the 
discharge summary had been purged on January 6, 1999.  The 
veteran also referred to a Dr. Gotti, from whom the veteran 
obtained antibiotic prescriptions for his sinusitis.  With 
respect to the discharge summary, all indications are that 
this record has been destroyed, and there is no reasonable 
possibility that an additional remand would aid the Board's 
inquiry, but would rather serve only to unnecessarily delay a 
decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

With respect to the records of Dr Gotti, the Board notes that 
the issue to be resolved is whether the veteran has a current 
disability related to sepsis.  By the veteran's account, Dr. 
Gotti treated him for sinusitis, and he last saw Dr. Gotti 2 
years prior to the September 2006 examination.  Given the 
conclusion of the September 2006 examiner that the veteran 
had no current residual disability from sepsis, the Board 
concludes that further development to obtain treatment 
records dated prior to the September 2006 examination could 
not conceivably aid in the Board's determination as to 
whether the veteran has a current disability.  

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  .  Accordingly, the Board will 
address the merits of the claims.  



Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Higher Initial Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Multiple Noncompensable Evaluations

Whenever a veteran has two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree, the rating 
agency is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.




Analysis

Service Connection

It is the veteran's essential contention for purposes of this 
appeal that he incurred a gastrointestinal disability as a 
result of taking pain medication for his service-connected 
left heel disability.  He also contends that he has sepsis, 
or chronic residuals thereof, as a result of his service-
connected sinusitis.  

As an initial matter, the Board observes that the Board 
adjudicated the issue of entitlement to service connection 
for a gastrointestinal disability on a direct basis in June 
1995.  The veteran is not seeking to reopen that claim, but 
now seeks entitlement to service connection on a secondary 
basis only.  The RO limited its adjudication of the issue to 
secondary service connection.  The veteran does not contend, 
nor does the record on appeal demonstrate, that the claimed 
sepsis had its onset during his period of military service.  
The Board's discussion will accordingly focus on the 
veteran's claims of entitlement to service connection on a 
secondary basis.  

As set out above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
evidence of a current disability that is medically related to 
a service-connected disability.  Service connection is 
currently in effect for a left heel disability and for 
sinusitis.  However, a review of the claims files does not 
reveal a current diagnosis of sepsis or any chronic residuals 
thereof.  

The veteran was hospitalized in January 1998 with shaking, 
chills, and a high fever.  The admission examination notes 
that the veteran "may have an --- syndrome, but will not rule 
out the possibility of septicemia."  A bacterial sepsis 
resulting from the veteran's sinusitis was noted as "a 
possibility."  The veteran was afforded a VA examination in 
September 2006 to determine whether a diagnosis of sepsis was 
currently supported, or whether there were current residuals 
of sepsis.  The examiner reviewed the claims files, including 
the record of a January 1998 hospital admission examination, 
and concluded that the medical evidence of record did not 
support a diagnosis of sepsis, septicemia, or any residual 
disability.  

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  Moreover, a diagnosis by history only is 
not a current disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the veteran's belief that he has 
residual disability from sepsis.  However, while the veteran 
is competent to report his symptoms, as a lay person without 
medical training, he is not competent to render a diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board therefore finds that in the absence of an 
identified disability of sepsis or chronic residuals thereof, 
service connection is not in order.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

With respect to the gastrointestinal claim, diagnosed as 
diverticulosis, the question which remains to be answered by 
the Board is whether this current disability is proximately 
due to, or the result of, the veteran's service-connected 
left heel disability and the medication taken therefor.  The 
veteran was afforded a VA examination in July 2001, and the 
examiner stated his opinion that there was no relationship 
between the medication taken for heel pain and the veteran's 
diverticulosis.  There is no medical opinion of record that 
conflicts with this opinion.

The Board acknowledges the veteran's belief that his 
diverticulosis is related to the medication taken for heel 
pain.  However, while the veteran is competent to report his 
symptoms, as a lay person without medical training, he is not 
competent to relate his symptoms to a particular etiology.  
Espiritu, 2 Vet. App. at 494-5.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.

Initial Ratings

(i.) Major Depressive Disorder

Service connection for depressive disorder was granted in a 
November 2001 rating decision, with the assignment of a 30 
percent rating, effective from January 4, 1999.  The veteran 
appealed the disability rating assigned in that decision.  In 
May 2004, the claim was remanded to obtain additional VA 
treatment records and a current VA examination.  

Under the applicable rating schedule, a 30 percent rating 
represents occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The next higher 50 percent rating is available where the 
evidence establishes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In this case, the evidence does not reflect the type or 
degree of symptomatology, or its effects, contemplated for a 
rating in excess of 30 percent.  The evidence is not 
consistent with a flattened affect.  The August 2006 VA 
examiner specifically found that the veteran's affect was not 
flat, and that he did not have a depressed continence or 
demeanor.  The July 2001 VA examiner found the veteran's mood 
to be only mildly constricted, but not flattened.  On 
examination in January 1999, the veteran's affect was bright, 
almost euphoric.  In progress notes dated in July 2003, 
November 2003, August 2004 and March 2005, the veteran's 
affect was noted as congruent to mood, which was variously 
described as upbeat or less depressed. 

The evidence is not consistent with panic attacks more than 
once a week.  Indeed, no panic attacks have been described.  

The evidence is not consistent with impairment of short-and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks).  The August 2006 VA 
examiner found that the veteran's memory appeared to be 
intact for distant and recent events.  According to the July 
2001 VA examiner, the veteran's recent and remote memory was 
generally intact, although he had some fogginess secondary to 
his medications.  In January 1999, the veteran's memory and 
orientation appeared to be good.  In July 2003, November 
2003, August 2004, and March 2005, the veteran was found to 
be an appropriate historian, and his memory was intact.  

The evidence is not consistent with impaired judgment or 
difficulty in understanding complex commands.  The August 
2006 VA examiner found that the veteran's judgment appeared 
to be at least fair to good.  In January 1999, there was no 
evidence of bizarre or delusional thinking such as 
hallucinations, delusions, or paranoid thoughts.  The veteran 
was found to have what appeared to be fairly good insight and 
judgment.  The veteran was also noted to have good insight 
and judgment in October 2005 and March 2005.  In a November 
2003 progress note the veteran's thought process was found to 
be logical.  

The evidence is not consistent with impaired abstract 
thinking.  The August 2006 VA examiner found that the veteran 
was able to engage in abstract conceptualization because he 
provided a suitable interpretation of a proverb.  He also 
found that there was no indication of formal thought disorder 
in the veteran's speech or by observation.  There was no 
impairment of thought processes or communication, there were 
no inappropriate behaviors noted or reported.

The evidence is not consistent with disturbances of 
motivation and mood.  The August 2006 VA examiner found that 
the veteran's mood was stable and within normal limits.  He 
also found that the veteran did not appear to be 
significantly anxious, although he was moderately aroused and 
somewhat passionate about his desire to win benefits.  The 
July 2001 VA examiner found that the veteran's mood was only 
mildly depressed. 

The evidence is not consistent with difficulty in 
establishing effective work and social relationships.  The 
August 2006 VA examiner noted that the veteran indicated that 
he thought he would be able to attend work every day in spite 
of his depression.  The examiner found that it was likely, 
however, that the veteran's depression would affect his 
efficiency and productivity at mild to moderate levels on a 
frequent basis, however, were he employed.  The examiner 
formed the opinion that the veteran's depression did not 
render him unemployable, and that he would be able to 
maintain employment in many environments, but certainly in a 
sedentary work environment that was loosely supervised and 
involved little contact with the public.  The examiner's 
opinion was that the veteran's major depressive disorder, 
while present at moderate levels, did not appear to be severe 
enough to render him unemployable or to prevent him from 
functioning in many employment settings.

The veteran's social functioning was impaired at a mild to 
moderate level, as the veteran cited irritability as a 
problem, and also there appeared to be a lack of empathy and 
an inattention to grooming and hygiene.  However, this was 
noted to be possibly secondary to personality characteristics 
as much as to manifestations of his depression.  The Board 
notes that the veteran has been diagnosed with a narcissistic 
personality disorder, and service connection is prohibited 
for personality disorders.  See 38 C.F.R. § 3.303, 4.9, 4.127 
(2007).  Moreover, the veteran's social interactions were 
described as lively and energetic.  

The Board acknowledges that the July 2001 VA examiner noted 
that the veteran feels withdrawn from his social activities; 
however, in March 2005, the veteran stated that he has been 
reasonably comfortable in his overall lifestyle.  He felt 
that his family was very supportive of him.  So long as he 
maintains his medications, he felt that his overall quality 
of life was as good as it could be. 

While the record does indicate some speech-related 
symptomatology, the Board concludes that the evidence is not 
consistent with circumstantial, circumlocutory, or 
stereotyped speech.  The August 2006 VA examiner found that 
the veteran's speech was often tangential and verbose, and 
that he would not provide direct answers to the questions 
posed by the examiner and would provide lengthy tangential 
explanations that were only partially relevant.  The 
veteran's pattern of speech indicated that he was largely 
self-absorbed and had great difficulty with taking a point of 
view of other persons.  However, this does not appear to 
approximate the rating criteria.  The Board notes that the 
examiner diagnosed a narcissistic personality disorder and 
thought some of his social impairment was attributable to 
this.  Moreover, the August 2007 VA examiner found that the 
veteran's speech was logical and without loose associations, 
findings which would appear to be inconsistent with 
circumstantial or circumlocutory speech.  

In January 1999, the examiner noted some pressuring in the 
veteran's speech, but would not say that he had loose 
associations or full blown pressuring of speech, but only 
that, at times, he was difficult to interrupt.  The examiner 
also noted that the veteran had good language skills.  In 
October 2005, the veteran was noted to speak clearly and 
accurately and appropriately.  In August 2004 and November 
2003 progress notes, his speech pattern, quality, quantity 
and modulation were within normal limits and spontaneous.  

Overall, while the veteran has been noted to be verbose and 
somewhat indirect in his responses, it is the finding of the 
Board that this symptomatology does not approximate 
circumstantial, circumlocutory, or stereotyped speech.  

The Board acknowledges that the August 2006 examiner made 
findings pertinent to the criteria for ratings higher than 50 
percent.  For instance, the examiner found that the veteran's 
grooming and hygiene were poor, as it appeared that he had 
not washed his hair for a few days and there was a noticeable 
odor of perspiration.  Among the criteria for a 70 percent 
rating is neglect of personal appearance and hygiene.  
However, the examiner also diagnosed a narcissistic 
personality disorder in addition to major depressive 
disorder.  He found that the veteran's inattention to 
grooming and hygiene may have been secondary to personality 
characteristics as much as to manifestations of his 
depression.  Also significant, the examiner found that, 
although the veteran had neglected his hygiene, he appeared 
to be able to maintain basic activities of daily living.  In 
light of the examiner's overall findings of mild to moderate 
psychiatric impairment attributable to the veterans' service-
connected disorder, and his assignment of a Global Assessment 
of Functioning score of 60, the Board assigns less probative 
weight to the findings with respect to personal hygiene.  In 
August 2004 and March 2005, the veteran was found to be well 
dressed and well groomed.  His self-care activity was 
described as intact.  The veteran was found to be well 
dressed in January 2003, July 2003, and November 2003 
progress notes.  Self care activities were also described as 
intact.

In addition to evidence pertaining to personal appearance and 
hygiene, the evidence also contains some findings with 
respect to suicidal ideation.  This is also a criterion for 
the 70 percent level.  However, the August 2006 examiner 
described the veteran's suicidal ideation as "transient."  
The examiner found that, although the veteran had recently 
thought about suicide, he denied that he had ever attempted 
suicide.  Most significant in the Board's view, on objective 
examination, the veteran denied current suicidal or homicidal 
ideation.  This is consistent with prior findings.  On VA 
examination in July 2001, the veteran described past suicidal 
thoughts, but said he has not had further suicidal ideation.  
He denied current suicidal or homicidal ideation.  Similarly, 
in January 1999, no suicidal ideation was in evidence.  In 
July 2003, August 2004 and October 2005, the veteran did not 
voice any suicidal ideation or thoughts of self-harm or harm 
to others.  

In sum, while the veteran has reported to a medical examiner 
recent thoughts about suicide, it was the opinion of that 
examiner that this was a transient condition, and that the 
veteran did not demonstrate suicidal ideation objectively.  
While this criterion is inherently based on the veteran's 
statements, the Board assigns more probative weight to the 
examiner's objective conclusions based on those statements 
than to the statements themselves.  

In denying a 50 percent rating, the Board places great weight 
on the evaluations of the trained medical professionals who 
have interviewed the veteran.  The GAF scores assigned by 
those medical professionals have ranged from 55 to 75.  These 
GAF scores appear to be based on the veteran's reported 
symptomatology.  

GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

In addition to the GAF of 60 assigned in August 2006, which 
was found to be indicative of a person who is experiencing 
moderate symptoms and moderate difficulty in social and 
occupational functioning, a GAF score of 60 was also assigned 
in July 2001.  Psychiatric progress notes in January 2003, 
March 2003, May 2003, July 2003, and November 2003 all 
contain GAF scores of 55.  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.

The Board notes that some higher GAF scores were also 
assigned.  GAF scores of 65 were assigned in November 2003, 
August 2004, March 2005 and October 2005.  A GAF score of 75 
was assigned in January 1999.  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.

The Board notes that GAF scores do not dictate any particular 
rating.  However, the Board believes that the veteran's GAF 
scores are consistent with the objective findings, which show 
symptomatology that generally ranges from mild to moderate 
throughout the period on appeal.  The Board further notes 
that words such as "mild" and "moderate" are not defined in 
the VA Schedule for Rating Disabilities [or in the DSM-IV].  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2007).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

In this case, while the Board finds that the examiners' 
descriptions of the severity of the veteran's depression are 
consistent with the objective symptomatology described, it is 
the objective symptomatology which the Board finds most 
probative.  In sum, the preponderance of the evidence 
demonstrates that the impairment from the disability does not 
more nearly approximate the reduced reliability and 
productivity required for a higher rating than the occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks contemplated by the 
assigned rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999

(ii.)  Left Knee

The veteran's service-connected left knee disability has been 
assigned a 10 percent rating from September 2, 2006, to the 
present and a noncompensable rating prior to that date.  

Service connection was granted for a left knee disability in 
June 2001.  Initially, a noncompensable rating was assigned.  
That rating was increased to 10 percent in January 2007, and 
the increase was made effective from September 2, 2006, the 
date of a VA examination showing an increase in disability.  
Accordingly, the Board must consider entitlement to increased 
initial ratings during both periods.  

The veteran's left knee disability is currently rated under 
Diagnostic Code 5010 (arthritis due to trauma).  However, 
that code simply directs that Diagnostic Code 5003 
(degenerative arthritis) should be used.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, or a 10 
percent evaluation if extension is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In this case, the evidence prior to September 2006 does not 
show limitation of motion of the left knee to such a degree 
as would justify a compensable rating under the provisions of 
Diagnostic Code 5260 or 5261, nor does it objectively 
establish the presence of pain on motion or any limitation of 
motion.  On VA examination in November 2000, the veteran was 
noted to have full range of motion of the left knee.  Thus, 
although X-rays taken in November 2000 showed degenerative 
changes of the left knee, the criteria for a 10 percent 
rating under Diagnostic Code 5003 are not met.  

In a February 1998 progress note, range of motion was 
measured from 0 to 130 degrees.  Normal knee motion is 
provided in the rating schedule as 0 to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  While the veteran's range of 
motion is slightly less than normal, the regulation provides 
that limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner noted that the knee 
was tender in the posterior portion, but did not describe any 
objective evidence of painful motion, nor was there any 
description of muscle spasms or swelling.  The report of a 
September 2006 examination is the first evidence of record 
that provides such objective evidence.  

The Board also notes that X-rays in October 1990 were normal 
and did not show arthritis.  Flexion of the left knee at that 
time was measured to 135 degrees.  

The Board notes that the veteran's statements are not 
considered objective evidence and do not satisfy the criteria 
for a compensable rating even when those statements are 
recited in medical reports.  As an example, the veteran 
stated to the September 2006 VA examiner that his left knee 
was "always swollen."  However, on objective examination, no 
swelling was found.  Further, the January 2002 summary and 
opinion of Craig N. Bash, M.D. while certainly competent with 
respect to diagnosis and etiology, does not include the 
results of an examination of the veteran, and therefore does 
not provide objective evidence as required under the 
regulation.  Moreover, although there is X-ray evidence of 
arthritis, involvement of more than one major joint or group 
of minor joints is required for a compensable evaluation 
based on X-ray evidence of arthritis.

The veteran's left knee was originally rated under Diagnostic 
Code 5257.  The veteran underwent an arthroscopy of the left 
knee in December 1991.  A report indicated that the procedure 
was uneventful and revealed the presence of chondromalacia of 
the left medial femoral condyle.  Given the nature of the 
knee injury as internal derangement of the knee, the Board 
has considered whether a compensable rating is warranted 
under Diagnostic Code 5257, a general provision for rating 
knee injuries on the basis of lateral instability and 
recurrent subluxation.  However, in a February 1998 progress 
note, the knee was noted as stable.  In a July 1991 progress 
note, varus and valgus stability were intact.  There is no 
indication in the medical evidence prior to September 2006 of 
any lateral instability or subluxation.  The Board has also 
considered Diagnostic Code 5259, which provides that removal 
of semilunar cartilage warrants a 10 percent evaluation if it 
is symptomatic.  The record does not reflect that the veteran 
has undergone removal of semilunar cartilage.  Accordingly, 
this Diagnostic Code is not applicable to the facts of this 
case.

Based on the evidence pertaining to the status of the 
veteran's left knee disability prior to the September 2006 VA 
examination, the Board concludes that there is no basis to 
assign a compensable rating for the veteran's left knee 
disability during that period.  

While entitlement to a 10 percent rating is substantiated by 
the September 2006 VA examination report, the evidence from 
September 2, 2006, to the present does not show limitation of 
motion of flexion of the left knee to such a degree as would 
justify a 20 percent or higher rating.  In addition, it does 
not show the presence of any limitation of extension.  On VA 
examination in September 2006, range of motion was measured 
from 0 to 125 degrees, with pain experienced throughout the 
range.  The Board notes that a 10 percent rating is currently 
supported on the basis of X-ray evidence of arthritis and 
pain experienced on motion, see De Luca.  The Board notes 
however that, while there is X-ray evidence of arthritis, 
separate 10 percent ratings cannot be awarded under the 
provisions of Diagnostic Code 5003 and the DeLuca provisions.  
See Diagnostic Code 5003, Note (1), which provides that the 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  

Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted more than the currently assigned 
schedular ratings.  See Hart, 21 Vet. App. 505; Fenderson, 12 
Vet. App. 119.  In sum, there is no schedular basis for 
assigning a compensable disability rating prior to September 
2, 2006, or more than a 10 percent schedular rating on or 
after that date.  

(iii.)  Left Hip

The veteran's service-connected left hip disability has been 
assigned a 20 percent rating from September 2, 2006, to the 
present and a 10 percent rating prior to that date.  

Service connection was granted for a left hip disability in 
December 2002, based on a June 1989 claim.  Initially, a 10 
percent rating was assigned.  That rating was increased to 20 
percent in January 2007, and the increase was made effective 
from September 2, 2006.  Accordingly, the Board must consider 
entitlement to increased initial ratings during both periods.  

The veteran's left hip disability has been rated under 
Diagnostic Code 5252 and 5253.  Under Diagnostic Code 5252, a 
10 percent rating is assigned where there is flexion limited 
to 45 degrees.  A 20 percent rating requires flexion limited 
to 30 degrees, and a 30 percent rating requires flexion that 
is limited to 20 degrees.  Under Diagnostic Code 5253, a 10 
percent rating requires a showing that the veteran cannot 
toe-out more than 15 degrees or cannot cross his legs.  A 20 
percent rating requires a showing that motion is lost beyond 
10 degrees of abduction.  

In this case, the evidence prior to September 2006 does not 
show limitation of motion of the left hip to such a degree as 
would justify a 20 percent rating.  On VA examination in 
November 2000, the veteran was noted to have full range of 
motion of the left hip.  A November 1992 progress note shows 
that the veteran could flex his hip to 90 degrees, abduction 
was to 30 degrees, internal rotation was to 25 degrees, and 
external rotation was to 10 degrees.  Similar findings were 
reported in June and July 1992.  An October 1990 progress 
note shows flexion to 120 degrees, extension to 5 degrees, 
abduction to 35 degrees, adduction to 30 degrees, external 
rotation to 35 degrees and internal rotation to neutral.  
Such measurements do not meet the criteria for a 20 percent 
rating under either diagnostic code.

The evidence from September 2, 2006, to the present does not 
show limitation of motion of the left hip to such a degree as 
would justify a 30 percent or higher rating.  
The Board notes that under Diagnostic Code 5253, a 20 percent 
rating is the maximum rating available.  Under Diagnostic 
Code 5252, a 30 percent rating requires flexion that is 
limited to 20 degrees.  On VA examination in September 2006, 
hip flexion was measured to 65 degrees, with pain limiting 
further movement.  This is interpreted as the point of onset 
of pain.  Accordingly, the criteria for a 30 percent rating 
are clearly not met, even considering the De Luca provisions.  
The Board further notes in reference to De Luca, that no 
muscle atrophy was noted in the hip/buttock area, and 
strength assessment of the hip joint was normal.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating than those currently 
assigned.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. 
App. 119.

In sum, there is no schedular basis to assign a disability 
rating in excess of 10 percent prior to September 2, 2006, or 
a disability rating in excess of 20 percent on and after that 
date.  

Other Considerations

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his major depressive disorder, knee 
disability, or hip disability and that the manifestations of 
these disabilities are not in excess of those contemplated by 
the schedular criteria.  

With respect to interference with employment, the August 2006 
VA examiner's opinion was that the current severity of the 
veteran's major depressive disorder was moderate, and did not 
appear to be severe enough to render him to be unemployable 
or to prevent him from functioning in many employment 
settings.  In a January 2007 addendum, the September 2006 VA 
general medical examiner provided his opinion that the knee 
and hip problems limit employment requiring prolonged 
standing, and that repetitive stooping or squatting would not 
be feasible.  It was the examiner's opinion that it would not 
be feasible for the veteran to work as an electrician, as 
this requires stooping, squatting and other maneuvers not 
feasible due to his hip and knee disabilities.  On the other 
hand, he believed that sedentary employment would be 
feasible.

The Board notes that a disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Further, the criteria for mental disorders 
specifically address occupational impairment.  The Board 
finds that the disability ratings currently assigned for the 
hip, knee, and psychiatric disorders are consistent with the 
evidence.  

In sum, there is no indication in the record that the average 
industrial impairment from the service-connected disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  

Entitlement Under 38 C.F.R. § 3.324 

During the period on appeal, from January 17, 1978, to June 
6, 1989, service connection was in effect for sinusitis and 
callosities of the plantar surface of the left heel, both of 
which were noncompensably disabling.  The issue to be 
determined on appeal is whether those conditions were of such 
character as to clearly interfere with normal employability.  
In this case, the Board finds that they were not.

Private records dated from 1984 through 1988 show occasional 
treatment for sinuses.  On VA examination in November 1978, 
no abnormality of the sinuses was found.  Although the 
veteran told the examiner that he was unable to walk properly 
due to his left heel, on objective evaluation, the veteran 
was described as ambulating with a normal alternating gait, 
and to be in no acute distress.  No pain was produced on 
percussion over the plantar surface of the left heel.  

Based on the objective evidence, showing quite minimal 
symptomatology for both conditions, the Board can identify no 
clear interference with normal employability resulting from 
the noncompensable sinusitis and callosities of the left 
heel.  The Board acknowledges that the veteran maintains that 
these disabilities did interfere with normal employability, 
and in so doing, he disagrees with the medical findings of 
record.  

In support of his claim, the veteran has argued that his 
occupation as a locksmith required him to walk and stand for 
long periods, and that this aggravated his left foot 
symptomatology, pain in particular.  However, the Board finds 
that the experience of pain and other symptomatology on the 
job does not alone establish interference with normal 
employability; nor does ones unsuitability for a particular 
profession imply such interference.  The Board finds it 
particularly significant that the veteran stated to VA and to 
medical examiners that he was unable to perform the duties of 
a locksmith, but in a letter from the veteran received in 
November 1995, he requested assistance in obtaining a 
locksmith position with the VA Medical Center in Cheyenne.  
While the veteran's statements are considered competent with 
respect to his description of his symptoms, they are 
contradicted by the essentially normal objective findings 
during this period.  It therefore cannot be said that the 
service connected conditions "clearly" interfered with normal 
employability.  Such interference, to the extent it existed 
at all, is not clearly established.  As such, the Board 
concludes that a compensable rating is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for gastrointestinal 
disability as secondary to medication taken for service-
connected left heel disability is denied.

Entitlement to service connection for sepsis residuals as 
secondary to service-connected sinusitis is denied.

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder is denied.

Entitlement to an initial compensable evaluation for 
residuals of a left knee injury prior to September 2, 2006, 
and an initial rating higher than 10 percent from September 
2, 2006 to the present, is denied.

Entitlement to an initial rating in excess of 10 percent for 
left trochanter bursitis prior to September 2, 2006, and an 
initial rating higher than 20 percent from September 2, 2006, 
to the present, is denied.

Entitlement to a compensable evaluation for multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 for the period from January 
17, 1978, to June 6, 1989, is denied.


REMAND

In its December 1999 Remand (Volume 3), the Board instructed 
that the veteran should be afforded an orthopedic examination 
by a physician with appropriate expertise to determine the 
nature, extent and etiology of any pes cavus of the left foot 
with tarsal tunnel syndrome.  More specifically, the examiner 
was asked to provide an opinion as to whether it is at least 
as likely as not that any such disability is etiologically 
related to service or was caused or chronically worsened by 
the veteran's service-connected left heel disability.  As 
noted by the Court in its April 2006 Memorandum Decision, 
such an opinion was not provided in the November 2000 
examination report (Volume 3).  

The Court has held that RO compliance with a remand is not 
discretionary, and that, if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Also in the April 2006 Memorandum Decision, the Court cited 
its holding in Tropf v. Nicholson, 20 Vet. App. 317 (2006) 
for the proposition that hyphenated ratings are appropriate 
only for diseases, and may not be assigned for injuries.  The 
Court also cited Tropf and Esteban v. Brown, 6 Vet. App. 259, 
261(1994) for the proposition that a hyphenated rating is 
improper where it is used to assign a single rating to two 
different disabling conditions which should be rated 
separately.  

In this case, the veteran's callosities of the plantar 
surface of the left heel have been rated under the hyphenated 
Diagnostic Codes 5310-5284.  Diagnostic Code 5284 is a 
general code which rates foot injuries on the basis of 
whether they are moderate, moderately severe, or severe; and 
Diagnostic Code 5310 deals with injuries of the intrinsic 
muscles of the foot.  The Court instructed that the Board 
should consider whether the ratings assigned in this case 
were compliant with the holding in Tropf.  

The Board notes that the veteran has been diagnosed with 
medial plantar neuroma, which is not specifically service 
connected, but which has been medically attributed by M.R.R., 
MD, in November 2000 (Volume 3) to the service-connected 
callosities of the plantar surface of the left heel.  
However, M.R.R. did not describe the extent of impairment due 
to the neuroma, and a separate rating for neurological 
impairment has not been assigned.  The Board finds that an 
examination and medical opinion is necessary to determine the 
severity and manifestations of any neurological impairment of 
the left foot that is attributable to the service-connected 
left heel disability.  

The Board is bound by the findings contained in the joint 
motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

The separate issue of entitlement to a TDIU is inextricably 
intertwined with the remanded issues, and the directed 
development will encompass that issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his left foot during the period of this 
claim or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his attorney and 
request them to submit the outstanding 
evidence.

3.  Thereafter, the veteran should be 
afforded orthopedic and neurological 
examinations by (a) physician(s) with 
appropriate expertise to determine the 
nature, etiology, and extent of impairment 
resulting from the veteran's various 
service-connected and non-service-
connected left foot disabilities, 
including callosities of the plantar 
surface of the left heel, medial plantar 
neuroma, and pes cavus of the left foot 
with tarsal tunnel syndrome.  

All indicated studies should be performed, 
and the examiner(s) is/are to set forth 
all findings in detail.  

An examination of the service-connected 
callosities of the plantar surface of the 
left heel and left foot neurological 
impairment should be completed.  The 
nature and extent of any neurological 
impairment of the left foot that is 
attributable to the service-connected 
callosities of the plantar surface of the 
left heel should be described.  The 
affected nerves should be identified and 
all associated symptomatology noted.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability (including 
medications taken in treatment thereof) on 
the veteran's ability to work.  

An opinion is requested as to whether 
there is a probability of at least 50 
percent that the veteran's pes cavus of 
the left foot with tarsal tunnel syndrome 
is etiologically related to his military 
service or was caused or chronically 
worsened by his service-connected 
callosities of the plantar surface of the 
left heel.  

Any other disabilities of the left foot 
should be identified, and their 
relationship, if any, to the service-
connected callosities of the plantar 
surface of the left heel should be 
described.  

The complete rationale for all opinions 
expressed should also be provided.  The 
claims folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims of 
entitlement to service connection for pes 
cavus of the left foot, entitlement to an 
evaluation in excess of 10 percent for 
callosities of the plantar surface of the 
left heel for the period beginning June 6, 
1989, and entitlement to a TDIU.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
attorney should be provided a supplemental 
statement of the case and an appropriate 
period of time for response before the 
case is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


